DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the United Kingdom of Great Britain parent Application No. GB2004867.4, filed on April 2, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-15 objected to because of the following informalities:  Claims 1-15 include preambles without proper articles such as "Method" instead of "A method" or "Control unit" instead of "A control unit".  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Claim 13 refers to “the predetermined thresholds” without proper antecedent basis since it is dependent off of claim 1.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen, United State Patent Application Publication No. US 2012/0200514 A1 (also incorporating Huster et al., US 2012/0089419 [U.S. application Ser. No. 13/249,336] by reference).

Regarding claim 1, Allen discloses method for generating a control command (Fig. 1-4, graphical user interface, #142; Detailed Description, [0015]) to at least one actuator of an electrohydraulic machine (Fig. 2, lift system, #32; bed, #10; Detailed Description, [0022], “Alternative actuators or motors contemplated by this disclosure include hydraulic cylinders and pneumatic cylinders, for example. The motors 70 of lift system 32 are operable to raise, lower, and tilt upper frame assembly 30 relative to base 28”), comprising the steps of: 
- receiving and monitoring an input signal provided by a user interface (Fig. 2-4; Detailed Description, [0025-0029]); 
- determining if the monitored input signal is related to a user-induced input or a non-user-induced input (Fig. 3-4; Detailed Description, [0027-0029], “Various examples of the various alternative or additional functions of bed 10 that are controlled by display screen 142 in various embodiments can be found in U.S. Patent Application Publication Nos. 2008/0235872 A1 and 2008/0172789 A1 and in U.S. application Ser. No. 13/249,336, filed Sep. 30, 2011, and titled "Hospital Bed with Graphical User Interface Having Advanced Functionality," each of which is hereby incorporated by reference herein. According to this disclosure, control circuitry 98 is configured to deactivate display screen 142 if screen 142 has not been used to control a function of bed 10 within a threshold amount of time, such as 30 seconds to 5 minutes, for example. Once display screen 142 has been deactivated, inadvertent or accidental activation of display screen 142, as well as inadvertent or accidental activation of functions of bed 10 via use of display screen 142, is prevented because a user is required to perform a certain touch and swipe sequence on display screen 142 to re-activate it as is discussed below in connection with FIGS. 3 and 4.”; inadvertent touches are non-user induced input since they are not intentional);
 - generating the control command upon processing the input signal in dependence on whether the input signal is a user-induced input or a non-user-induced input (Detailed Description, [0027-0029], “Control circuitry 98 receives user input commands from graphical display screen 142 when display screen 142 is activated. The user input commands control various functions of bed 10 such as controlling the pneumatic system 72 and therefore, the surface functions of surface 22. In some embodiments, the input commands entered on user interface 142 also control the functions of one or more of motors 70, 90, 92, 94, 96 but this need not be the case. In some embodiments, input commands entered on the user interface 142 also control functions of a scale system 270, which is discussed in more detail below”; See also Detailed Description, [0032-0038]; command is processed normally when unlocked, otherwise requires unlocking gesture before processed).  

Regarding claim 2, Allen further discloses wherein the step of generating the control command is performed such that the input signal is processed according to a first processing scheme when the input signal is a user-induced input  (Detailed Description, [0027-0029], “Control circuitry 98 receives user input commands from graphical display screen 142 when display screen 142 is activated. The user input commands control various functions of bed 10 such as controlling the pneumatic system 72 and therefore, the surface functions of surface 22. In some embodiments, the input commands entered on user interface 142 also control the functions of one or more of motors 70, 90, 92, 94, 96 but this need not be the case. In some embodiments, input commands entered on the user interface 142 also control functions of a scale system 270, which is discussed in more detail below”; See also Detailed Description, [0032-0038])) and the input signal is processed according to a second processing scheme when the input signal is a non-user-induced input, and wherein the first and the second processing scheme employ different relations between the received input signal and the control command being the output to the actuator  (Fig. 3-4; Detailed Description, [0027-0029], “Various examples of the various alternative or additional functions of bed 10 that are controlled by display screen 142 in various embodiments can be found in U.S. Patent Application Publication Nos. 2008/0235872 A1 and 2008/0172789 A1 and in U.S. application Ser. No. 13/249,336, filed Sep. 30, 2011, and titled "Hospital Bed with Graphical User Interface Having Advanced Functionality," each of which is hereby incorporated by reference herein. According to this disclosure, control circuitry 98 is configured to deactivate display screen 142 if screen 142 has not been used to control a function of bed 10 within a threshold amount of time, such as 30 seconds to 5 minutes, for example. Once display screen 142 has been deactivated, inadvertent or accidental activation of display screen 142, as well as inadvertent or accidental activation of functions of bed 10 via use of display screen 142, is prevented because a user is required to perform a certain touch and swipe sequence on display screen 142 to re-activate it as is discussed below in connection with FIGS. 3 and 4.”; See also Detailed Description, [0032-0038]).  

Regarding claim 3, Allen further discloses wherein the input signal is controllable in a range of +/- 0 to 100% in relation to a zero position, wherein a positive value represents a motion of the input signal in one direction and a negative value represents a motion of the input signal in the opposite direction (Detailed Description, [0023-0027], “ Controls panels 66, 67 include various buttons that are used by a caregiver (not shown) to control associated functions of bed 10. For example, control panel 66 includes buttons that are used to operate head motor 90 to raise and lower the head section 40, buttons that are used to operate knee motor to raise and lower the thigh section, and buttons that are used to operate motors 70 to raise, lower, and tilt upper frame assembly 30 relative to base 28. In the illustrative embodiment, control panel 67 includes buttons that are used to operate motor 94 to raise and lower foot section 44 and buttons that are used to operate motor 96 to extend and retract foot extension 47 relative to main portion 45. In some embodiments, the buttons of control panels 66, 67 comprise membrane switches”; Examiner’s note: although “0” and “100” are not explicitly used, the range of motion of the sections inherently contain a maximum and minimum in at least two directions of up and down).  

Regarding claim 4, Allen discloses wherein the step of determining the non- user-induced input is performed by detecting whether the input signal has a motion pattern that is unusual compared to a user-induced input (See Allen, Detailed Description, [0023-0029], “According to this disclosure, control circuitry 98 is configured to deactivate display screen 142 if screen 142 has not been used to control a function of bed 10 within a threshold amount of time, such as 30 seconds to 5 minutes, for example. Once display screen 142 has been deactivated, inadvertent or accidental activation of display screen 142, as well as inadvertent or accidental activation of functions of bed 10 via use of display screen 142, is prevented because a user is required to perform a certain touch and swipe sequence on display screen 142 to re-activate it as is discussed below in connection with FIGS. 3 and 4.”; See also Huster incorporation by reference, Fig. 41, Detailed Description, [0133-0138], “By providing contraindicated orders on display screen 142, caregivers are aided in remembering the status of each patient and what doctor's orders are currently in effect for the various patients that caregivers are caring for during their shift. This also facilitates in shift hand off of patients from one set of caregivers to another. By warning caregivers about contraindicated bed or patient movements, unwanted bed or patient movements are avoided. This also reduces accidental activation by the patient inadvertently pressing on the outside controls (e.g., the user inputs on the side of the siderail facing away from the patient) because the patient would not be able to see display screen 142 and click through the proper sequence of steps to override the contraindication and proceed with the bed movement”).  

Regarding claim 5, Allen discloses wherein the motion pattern of the input signal is analyzed in terms of frequency and/or velocity and/or uniformity of deflection (See Allen, Detailed Description, [0023-0029], “According to this disclosure, control circuitry 98 is configured to deactivate display screen 142 if screen 142 has not been used to control a function of bed 10 within a threshold amount of time, such as 30 seconds to 5 minutes, for example. Once display screen 142 has been deactivated, inadvertent or accidental activation of display screen 142, as well as inadvertent or accidental activation of functions of bed 10 via use of display screen 142, is prevented because a user is required to perform a certain touch and swipe sequence on display screen 142 to re-activate it as is discussed below in connection with FIGS. 3 and 4.”; amount of time between uses relates to both frequency and velocity).  

Regarding claim 6, Allen discloses wherein the step of determining the non- user-induced input is performed by detecting an oscillating movement of the user interface due to a non-user-induced input, determining whether the input signal crosses at least two predetermined thresholds a predetermined number of times in a predetermined time period (See Allen, Detailed Description, [0024-0028]; See next Huster, Detailed Description, [0133-0138], “Another example of a contraindicated bed movement is moving the foot and thigh sections 43, 44 of the bed after a patient has had leg surgery. In some instances it may be desirable to keep the foot and thigh sections 43, 44 lowered and in other instances, it may be desirable to keep the thigh section 43 raised with the foot section 44 horizontal, for example. Thus, under the Contradicted Other heading in table 482, examples of messages that appear include "Patient Movement--Keep head section lowered and Keep upper frame in the reverse Trendelenburg position," "Patient Movement--Keep thigh and foot sections flat," "Patient Movement--Keep thigh and foot sections raised," "Do not raise head section," "Do not lower thigh and foot sections" and so forth depending upon the type of patient and/or bed movement to be avoided.”; Examiner’s notes--oscillating movement is keeping certain body sections within particular ranges which also reads on two predetermined thresholds).  

Regarding claim 7, Allen further discloses wherein the at least two predetermined thresholds face to each other with respect to the zero position of the user interface (See Allen, Detailed Description, [0024-0028]; See next Huster, Detailed Description, [0133-0138]; Examiner’s note—thresholds are lowered/raised with respect to the patient and the lower and higher positions face each other).  

Regarding claim 8, Allen further discloses wherein at least two predetermined thresholds are defined for monitoring the motion of the input signal in horizontal direction, and/or at least two predetermined thresholds are defined for monitoring the motion of the operator input device in vertical direction (See Allen, Detailed Description, [0024-0028]; See next Huster, Detailed Description, [0133-0138]; “Another example of a contraindicated bed movement is moving the foot and thigh sections 43, 44 of the bed after a patient has had leg surgery. In some instances it may be desirable to keep the foot and thigh sections 43, 44 lowered and in other instances, it may be desirable to keep the thigh section 43 raised with the foot section 44 horizontal, for example. Thus, under the Contradicted Other heading in table 482, examples of messages that appear include "Patient Movement--Keep head section lowered and Keep upper frame in the reverse Trendelenburg position," "Patient Movement--Keep thigh and foot sections flat," "Patient Movement--Keep thigh and foot sections raised," "Do not raise head section," "Do not lower thigh and foot sections" and so forth depending upon the type of patient and/or bed movement to be avoided.”; Examiner’s note—vertical direction disclosed).  

Regarding claim 10, Allen further discloses wherein the second processing scheme generates a modified control command in comparison to the first processing scheme, such that a limited magnitude of the control command is generated in comparison to the first processing scheme (See Allen, Detailed Description, [0024-0028]; See next Huster, Detailed Description, [0133-0138], “Another example of a contraindicated bed movement is moving the foot and thigh sections 43, 44 of the bed after a patient has had leg surgery. In some instances it may be desirable to keep the foot and thigh sections 43, 44 lowered and in other instances, it may be desirable to keep the thigh section 43 raised with the foot section 44 horizontal, for example. Thus, under the Contradicted Other heading in table 482, examples of messages that appear include "Patient Movement--Keep head section lowered and Keep upper frame in the reverse Trendelenburg position," "Patient Movement--Keep thigh and foot sections flat," "Patient Movement--Keep thigh and foot sections raised," "Do not raise head section," "Do not lower thigh and foot sections" and so forth depending upon the type of patient and/or bed movement to be avoided…According to this disclosure, when a contraindicated bed movement is attempted contrary to doctor's orders or otherwise contrary to information in a patient's record, display screen 142 displays a warning message such as, for example, "The motion you are trying, [attempted motion listed here], is contraindicated to the following doctor's orders: [doctor order listed here]. Please contact [doctor's name obtained from ADT or EMR system listed here] for more information or to lift the order." Displaying warnings on the graphical user interface 142 if the caregiver attempts to move the bed in a manner that is contraindicated based on information from remote computer 176 improves patient safety and enhances patient outcomes. In some embodiments, display screen 142 has one or more override icons that are selectable to move the bed in the contraindicated manner. The caregiver is required to make the proper override selections on a series of two or more screens or windows in some embodiments”).  

Regarding claim 11, Allen further discloses wherein the modified control command of the second processing scheme is reduced by a constant value in comparison to the control command of the first processing scheme (See Allen, Detailed Description, [0024-0028], “According to this disclosure, control circuitry 98 is configured to deactivate display screen 142 if screen 142 has not been used to control a function of bed 10 within a threshold amount of time, such as 30 seconds to 5 minutes, for example. Once display screen 142 has been deactivated, inadvertent or accidental activation of display screen 142, as well as inadvertent or accidental activation of functions of bed 10 via use of display screen 142, is prevented because a user is required to perform a certain touch and swipe sequence on display screen 142 to re-activate it as is discussed below in connection with FIGS. 3 and 4.”; See next Huster, Detailed Description, [0133-0138]) .  

Regarding claim 12, Allen further discloses wherein the modified control command of the second processing scheme is reduced by a variable value in comparison to the control command of the first processing scheme in dependence of the value of the input signal (See Allen, Detailed Description, [0024-0028]; See next Huster, Detailed Description, [0133-0138], “Another example of a contraindicated bed movement is moving the foot and thigh sections 43, 44 of the bed after a patient has had leg surgery. In some instances it may be desirable to keep the foot and thigh sections 43, 44 lowered and in other instances, it may be desirable to keep the thigh section 43 raised with the foot section 44 horizontal, for example. Thus, under the Contradicted Other heading in table 482, examples of messages that appear include "Patient Movement--Keep head section lowered and Keep upper frame in the reverse Trendelenburg position," "Patient Movement--Keep thigh and foot sections flat," "Patient Movement--Keep thigh and foot sections raised," "Do not raise head section," "Do not lower thigh and foot sections" and so forth depending upon the type of patient and/or bed movement to be avoided.” Examiner’s note—both constant and variable reduction are disclosed because it shows both allowed ranges [e.g. flat] and a DO NOT directive).  

	Regarding claim 13, Allen further discloses generating the control command for a non-user-induced input until the input signal of the non-user induced input lies within the predetermined thresholds (Figs. 3-4, Detailed Description [0023-0027]; [0033-0039], “For example, computer 176 may store information about the date and time at which the display screen 142 becomes deactivated and the date and time at which a user successfully swipes over field 204 or field 214 to re-activate display screen 142. Information regarding unsuccessful attempts to unlock or re-activate display screen 142 for use may also be transmitted from bed 10 to the remote computer 176 in some embodiments. Identifiers 201 and 209 are transmitted to bed from computer 176 for display in some embodiments.”; Examiner’s note—unlocking the screen requires gestures within predetermined thresholds of where and when the swipe occurs).  

	Regarding claim 14, Allen discloses wherein the step of determining the non- user-induced input is further performed by detecting if a hand of a user is in contact with the user interface (Fig. 1-4, graphical user interface, #142; Detailed Description, [0015], “As will be described below in connection with FIGS. 3 and 4, bed 10 includes a "swipe to unlock" feature that prevents inadvertent or accidental use of a graphical user interface 142 of bed 10. It is contemplated by this disclosure that the "swipe to unlock" feature disclosed herein may be implemented on any type of electronic device having a touch screen input including manufacturing equipment such as machine tools, communication equipment such as hand-held telephone devices, computer equipment such as personal computers and lap tops, electronic reading pads, automotive dashboard controls, and so forth”).  

	Regarding claim 15, Allen discloses a control unit (Fig. 1-4, specifically Fig. 2, control circuitry, #98) for use in an electrohydraulic machine system for a user interface of an electrohydraulic machine (Fig. 2, graphical user interface, #142; Detailed Description, [0015]; lift system, #32; bed, #10; Detailed Description, [0022], “Alternative actuators or motors contemplated by this disclosure include hydraulic cylinders and pneumatic cylinders, for example. The motors 70 of lift system 32 are operable to raise, lower, and tilt upper frame assembly 30 relative to base 28”), wherein the control unit comprises the structural and functional aspects of claim 1. Thus, claim 15 is rejected under the same reasoning as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, United States Patent Application Publication No. US 2012/0200514 A1 (also incorporating Huster et al., US 2012/0089419 [U.S. application Ser. No. 13/249,336] by reference).

Regarding claim 9, Allen discloses every element of claim 6 but does not explicitly disclose wherein the predetermined thresholds are placed in the range of +/-5% or +/-10% or +/-20% in relation to the input signal and the zero position of the user interface.  
However, Allen (and by incorporation, Huster) does disclose various thresholds in relation to the input signal and zero position of the user interface (Allen, Detailed Description, [0022-0028], “Each siderail 48 includes a first user control panel 66 coupled to the outward side of the associated barrier panel 54 and each siderail 50 includes a second user control panel 67 coupled to the outward side of the associated barrier panel 54. Controls panels 66, 67 include various buttons that are used by a caregiver (not shown) to control associated functions of bed 10. For example, control panel 66 includes buttons that are used to operate head motor 90 to raise and lower the head section 40, buttons that are used to operate knee motor to raise and lower the thigh section, and buttons that are used to operate motors 70 to raise, lower, and tilt upper frame assembly 30 relative to base 28. In the illustrative embodiment, control panel 67 includes buttons that are used to operate motor 94 to raise and lower foot section 44 and buttons that are used to operate motor 96 to extend and retract foot extension 47 relative to main portion 45. In some embodiments, the buttons of control panels 66, 67 comprise membrane switches.” See next Huster, Detailed Description, [0133-0138], “Another example of a contraindicated bed movement is moving the foot and thigh sections 43, 44 of the bed after a patient has had leg surgery. In some instances it may be desirable to keep the foot and thigh sections 43, 44 lowered and in other instances, it may be desirable to keep the thigh section 43 raised with the foot section 44 horizontal, for example. Thus, under the Contradicted Other heading in table 482, examples of messages that appear include "Patient Movement--Keep head section lowered and Keep upper frame in the reverse Trendelenburg position," "Patient Movement--Keep thigh and foot sections flat," "Patient Movement--Keep thigh and foot sections raised," "Do not raise head section," "Do not lower thigh and foot sections" and so forth depending upon the type of patient and/or bed movement to be avoided.”). 
It would have been obvious to one of ordinary skill in the art to have modified the predetermined thresholds within Allen (incorporating Huster) to place the particular ranges of the predetermined thresholds to be in the range of +/-5% or +/-10% or +/-20% in relation to the input signal and the zero position of the user interface.  The motivation to combine these arts is to set known percentages as thresholds, in order to control allowed movement based on the patient’s status, which improves user safety and function (See Huster, Detailed Description, [0133-0138]; Allen, Background, [0003], “Inadvertent activation of user inputs of hospital beds is an ongoing concern and ways to mitigate such inadvertent activation is of continuing interest to users of hospital beds and other types of patient support apparatuses.”). 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626